Citation Nr: 0102938	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
December 1976.  

This appeal arose from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a bilateral ankle 
condition and also denied a claim of entitlement to service 
connection for a bilateral foot condition. 

The veteran testified at a personal hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
in November 2000, a copy of the transcript of which has been 
associated with the claims folder.  The veteran also 
testified at a hearing before a Decision Review Officer at 
the RO in February 2000, a copy of the transcript of which 
has been associated with the claims folder.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Case law establishes that records generated by VA are deemed 
to be within the constructive (if not actual notice) of VA 
adjudicators.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
If documents generated by VA agents or employees, including 
physicians, predate the Board's decision, are within the 
Secretary's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 612-613.  See 
also Dunn v. West, 11 Vet. App. 462 (1998).  

The veteran has testified that he has had treatment of his 
ankles (and his feet) through VA.  These records, which VA is 
deemed to be on notice of, need to be obtained and associated 
with the veteran's claims folder, so that an adequate 
determination can be made as to service connection for a 
bilateral foot disorder and whether new and material evidence 
has been submitted sufficient to reopen his claim for service 
connection for a bilateral ankle disorder.  

With respect to the law governing adjudication of claims to 
reopen, the Board also observes that for a number of years 
the governing cases required that there be a reasonable 
possibility that the new evidence presented, when viewed in 
the context of all the evidence, both old and new, would 
change the prior outcome.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  This is apparently the last standard 
used by the RO in determining that the veteran's claim should 
not be reopened in July of 1998.  However, that year, the 
U.S. Court of Appeals for the Federal Circuit invalidated 
this standard on the grounds that it could impose a higher 
burden on a veteran than imposed by 38 C.F.R. § 3.156.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  On remand the 
RO should readjudicate the claim for service connection for a 
bilateral ankle disorder using the correct standard for 
determining whether new and material evidence has been 
submitted.  

There has also been another significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999) which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  The change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VA O.G.C. Prec. 
Op.  11-00.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes that 
the veteran has not been afforded a VA examination and he has 
identified potentially relevant treatment with a private 
medical provider in addition to the aforementioned VA 
treatment.  

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required with 
respect to both issues on appeal.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In this regard he should be 
informed that he should identify the 
names, addresses, and approximate dates 
of treatment for all health care 
providers, VA or non-VA, inpatient or 
outpatient, who may possess additional 
records pertinent to his claims.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO must, to 
the extent possible, secure all 
outstanding VA treatment reports, 
particularly reports of treatment 
beginning in 1984 at the VA Medical 
Center in Waco.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal with 
consideration of all applicable laws and 
regulations.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	HOLLY E. MOHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



